Case 2:17-cv-01490-GW-FFM Document 115 Filed 11/08/19 Page 1 of 5 Page ID #:2681



    1                       UNITED STATES DISTRICT COURT
    2
                           CENTRAL DISTRICT OF CALIFORNIA

    3

    4   CHENG JIANGCHEN, Individually
        and on Behalf of All Others Similarly     Case No. CV 17-1490-GW-FFMx
    5   Situated,
    6                                             Honorable George H. Wu
                           Plaintiff,
    7         vs.                                 Hearing Date: October 10, 2019
    8

    9   RENTECH, INC., KEITH B.
        FORMAN, and JEFFREY SPAIN,
   10
                           Defendants.
   11

   12

   13                    ORDER AWARDING ATTORNEYS’ FEES
   14               AND REIMBURSEMENT OF LITIGATION EXPENSES

   15        This matter came on for hearing on October 10, 2019 (the “Settlement
   16
        Hearing”) on Lead Counsel’s motion for an award of attorneys’ fees and
   17

   18 reimbursement of Litigation Expenses.     The Court having considered all matters

   19 submitted to it at the Settlement Hearing and otherwise; and it appearing that notice

   20
        of the Settlement Hearing substantially in the form approved by the Court was
   21

   22 mailed to all Settlement Class Members who or which could be identified with

   23 reasonable effort, and that a summary notice of the hearing substantially in the form

   24
        approved by the Court was published in Investor’s Business Daily and was
   25

   26 transmitted over the PR Newswire pursuant to the specifications of the Court; and

   27

   28

                         [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND
                              REIMBURSEMENT OF LITIGATION EXPENSES
Case 2:17-cv-01490-GW-FFM Document 115 Filed 11/08/19 Page 2 of 5 Page ID #:2682



    1 the Court having considered and determined the fairness and reasonableness of the

    2
        award of attorneys’ fees and Litigation Expenses requested,
    3

    4         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

    5         1.    This Order incorporates by reference the definitions in the Stipulation
    6
        and Agreement of Settlement dated May 22, 2019 (ECF No. 97-1) (the
    7

    8 “Stipulation”) and all capitalized terms not otherwise defined herein shall have the

    9 same meanings as set forth in the Stipulation.

   10
              2.    The Court has jurisdiction to enter this Order and over the subject
   11

   12 matter of the Action and all parties to the Action, including all Settlement Class

   13 Members.

   14
              3.    Notice of Lead Counsel’s motion for an award of attorneys’ fees and
   15

   16 reimbursement of Litigation Expenses was given to all Settlement Class Members

   17 who could be identified with reasonable effort. The form and method of notifying

   18
        the Settlement Classes of the motion for an award of attorneys’ fees and expenses
   19

   20 satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the

   21 Private Securities Litigation Reform Act of 1995 (15 U.S.C. § 78u-4(a)(7)), due

   22
        process, and all other applicable law and rules, constituted the best notice
   23

   24 practicable under the circumstances, and constituted due and sufficient notice to all

   25 persons and entities entitled thereto.

   26
              4.    Lead Counsel are hereby awarded attorneys’ fees in the amount of
   27

   28 33⅓% of the Settlement Fund and $64,799.46 in reimbursement of Lead Counsel’s
                                                2
                          [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND
                               REIMBURSEMENT OF LITIGATION EXPENSES
Case 2:17-cv-01490-GW-FFM Document 115 Filed 11/08/19 Page 3 of 5 Page ID #:2683



    1 litigation expenses (which fees and expenses shall be paid from the Settlement

    2
        Fund), which sums the Court finds to be fair and reasonable. In making this award
    3

    4 of attorneys’ fees and reimbursement of expenses to be paid from the Settlement

    5 Fund, the Court has considered and found that:

    6
                    A.    The Settlement has created a fund consisting of $2,050,000 in
    7

    8         cash that has been funded into escrow pursuant to the terms of the Stipulation,

    9         and that numerous Settlement Class Members who submit acceptable Claim
   10
              Forms will benefit from the Settlement that occurred because of the efforts of
   11

   12         Lead Counsel;

   13               B.    Copies of the Postcard Notice were mailed to over 15,936
   14
              potential Settlement Class Members and nominees stating that Lead Counsel
   15

   16         would apply for attorneys’ fees in an amount not exceed 33⅓% of the
   17         Settlement Fund and reimbursement of Litigation Expenses in an amount not
   18
              to exceed $75,000. There were no objections to the requested attorneys’ fees
   19

   20         and expenses;
   21               C.    Lead Counsel has conducted the litigation and achieved the
   22
              Settlement with skill, perseverance and diligent advocacy;
   23

   24               D.    The Action raised a number of complex issues;
   25               E.    Had Lead Counsel not achieved the Settlement there would
   26
              remain a significant risk that Lead Plaintiff and the other members of the
   27

   28         Settlement Class may have recovered less or nothing from Defendants;
                                                3
                          [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND
                               REIMBURSEMENT OF LITIGATION EXPENSES
Case 2:17-cv-01490-GW-FFM Document 115 Filed 11/08/19 Page 4 of 5 Page ID #:2684



    1               F.     Lead Counsel undertook the Action on a fully contingent basis,
    2
             thereby assuming the risk of loss;
    3

    4               G.     Lead Counsel devoted over 1,898 hours, with a lodestar value of

    5        approximately $1,330,208.10 to achieve the Settlement; and
    6
                    H.     The amount of attorneys’ fees awarded and expenses to be
    7

    8        reimbursed from the Settlement Fund are fair and reasonable and consistent

    9        with awards in similar cases.
   10
             5.     Lead Plaintiff Ichiro Ikuno is hereby awarded $3,500 from the
   11

   12   Settlement Fund as reimbursement for his reasonable costs and expenses directly

   13   related to his representation of the Settlement Class.
   14
             6.     Any appeal or any challenge affecting this Court’s approval regarding
   15

   16   any attorneys’ fees and expense application shall in no way disturb or affect the
   17   finality of the Judgment.
   18
             7.     Exclusive jurisdiction is hereby retained over the parties and the
   19

   20   Settlement Class Members for a period of five (5) years for all matters relating to
   21   this Action, including the administration, interpretation, effectuation or
   22
        enforcement of the Stipulation and this Order.
   23

   24        8.     In the event that the Settlement is terminated or the Effective Date of
   25   the Settlement otherwise fails to occur, this Order shall be rendered null and void to
   26
        the extent provided by the Stipulation.
   27

   28        9.     There is no just reason for delay in the entry of this Order, and
                                                4
                          [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND
                               REIMBURSEMENT OF LITIGATION EXPENSES
Case 2:17-cv-01490-GW-FFM Document 115 Filed 11/08/19 Page 5 of 5 Page ID #:2685



    1 immediate entry by the Clerk of the Court is expressly directed.

    2
             SO ORDERED this 8th day of November, 2019.
    3

    4

    5                                    ________________________________________
    6                                              HON. GEORGE H. WU,
                                                  United States District Judge
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               5
                         [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND
                              REIMBURSEMENT OF LITIGATION EXPENSES
